Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 17, 1990 which, inter alia, denied defendants’ motion for a change of venue from Bronx County to Westchester County upon deeming as abandoned a prior decision of the same court (Irwin Silbowitz, J.) dated July 8, 1986, unanimously affirmed, without costs.
In 1985, defendants moved for a change of venue to West-*323Chester County, in this action and in a companion case entitled McGuire v General Elec. Co. Although the IAS court denied defendants relief in both actions, they successfully appealed the McGuire action to this Court, which, determined that the motion to transfer venue to Westchester County should have been granted. (117 AD2d 523.) Subsequently, defendants moved to renew their motion for a change of venue in the York action, and a favorable decision with a direction that the order be settled was entered on July 8, 1986. Defendants, however, did not "discover” the decision until April 1988 when they again moved for a change of venue. Upon withdrawing that motion, defendants waited until April 1990 before submitting a proposed order to the IAS court, which the court denied and deemed as abandoned pursuant to section 202.48 of the Uniform Rules for Trial Courts (22 NYCRR 202.48), which provides in part that failure to submit an order within 60 days shall constitute an abandonment of a motion unless good cause for the delay is shown.
By virtue of this court rule, it was incumbent upon defendants’ attorney to submit a proposed order within 60 days. Counsel’s explanation that the delay here, in excess of 3 years, was due to misinformation received from "unnamed” court personnel in 1986, coupled with counsel’s unexplained failure to see publication of the notice to settle the order in 1986, does not constitute good cause sufficient to excuse the delay. (See, Stanley v City of New York, 157 AD2d 466, lv dismissed 75 NY2d 947.) Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Smith, JJ.